DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10 2016 120 308.4, filed on 10/25/2016.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 2/24/2021, 8/19/2021 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be names another inventor and was effectively filed before the effective filing date of the claimed invention.


 Claim(s) 1, 26-27, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McEldowney et al. (US 2011/0079714 A1) [hereinafter McEldowney].
As to claim 1, McEldowney teaches a system comprising: an emitter (24, Fig.2) for emitting pulses of electromagnetic radiation; an image sensor (40, Fig.2) comprising a pixel array for sensing reflected electromagnetic radiation; and a controller (23, Fig.2) in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames (paragraphs 0001); wherein at least a portion of the pulses of 
As to claim 26, McEldowney teaches all as applied to claim 1, and in addition teaches a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (paragraph 0046, all these wavelengths are filterable).
As to claim 27, McEldowney teaches all as applied to claim 1, and in addition teaches a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (paragraph 0046, note all these wavelengths are filterable). 
Allowable Subject Matter
Claims 2-25, is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
As to claim 1, Moore (US 2018/0234603 A1) teaches a system comprising: an emitter (11, Fig.1) for emitting pulses of electromagnetic radiation; an image sensor (13, Fig.1) comprising a pixel array for sensing reflected electromagnetic radiation; and a controller (14, Fig.1) in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames (paragraphs 0224, 0203); wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886